Citation Nr: 0605665	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  96-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
residuals of a lower thoracic spine injury and service-
connected residuals of a left knee injury.

2.  Entitlement to an increased rating for left knee injury 
with residuals of a fracture of the fibula and patellofemoral 
chondromalacia, status-post arthroscopic partial 
meniscectomy, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
lower thoracic spine injury, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  Private and VA physicians have indicated that the 
veteran's lumbar spine disability was aggravated by the 
service-connected left knee disability.

2.  The veteran's left knee disability is manifested by pain, 
locking, and nearly full range of motion.

3.  There is no evidence of ankylosis of the thoracic spine.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was aggravated by service 
connected left knee disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995).


2.  The schedular criteria for a disability rating in excess 
of 20 percent for left knee injury with residuals of a 
fracture of the fibula and patellofemoral chondromalacia, 
status-post arthroscopic partial meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2005).

3.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals of a lower thoracic spine injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5285, 5291 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters, including one sent in 
February 2004, noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notice of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was not provided prior to the 
initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and private 
treatment records, are associated with the claims file.  The 
veteran has undergone VA examinations that have addressed the 
medical questions presented in this appeal.  The veteran has 
not made VA aware of any additional available evidence that 
needs to be obtained in order to fairly decide the appeal.  
Therefore, the Board finds that all relevant, obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

I.  Service connection for a lumbar spine disability

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Service connection is in 
effect for a left knee disability and a thoracic spine 
disability.  A review of the evidence reveals no opinion 
directly linking the veteran's lumbar spine disability to 
service or to service-connected disability.

In a January 2001 letter, however, the veteran's private 
physician essentially stated that the veteran's lumbar spine 
problems were aggravated by his left knee problem.  Read in 
the light most favorable to the veteran, the Board notes that 
the November 2004 VA examiner appears to have come to a 
similar conclusion.

Therefore, as the record contains competent medical evidence 
that the veteran's service-connected left knee disability 
aggravated his lumbar spine disorder, entitlement to service 
connection (on the basis of aggravation) for lumbar spine 
disability as proximately due to or the result of the 
service-connected left knee disability is established.

The Board notes that when aggravation of a veteran's non-
service connected condition is proximately due to or the 
result of a service connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen.

II.  Increased rating claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

A.  Left knee

In January 1980 the RO granted service connection for 
residuals of a left knee injury and the veteran was assigned 
a 10 percent disability rating, effective April 21, 1979.  In 
December 2000 the RO increased the rating to 20 percent, 
effective March 20, 1995.

At the November 2004 VA examination, the veteran indicated 
that he wore a knee brace to help with stability and stair 
climbing.  He stated that his knee was aggravated by stair 
climbing and standing for long periods of time.  He indicated 
that he had "giving way" and catching, with occasional 
swelling and no locking.  Physical examination revealed left 
knee range of motion from 0 to 125 degrees plus, with slight 
anterior drawer with firm endpoint; the veteran guarded on 
pivot shift testing, but no true pivot shift was elicited.  
There was no effusion, no medial lateral instability and a 
negative McMurray's.  Movements were smooth with no excess 
fatigability or atrophy.  X-rays and MRI studies were 
reviewed or conducted.  The assessment was osteoarthrosis, 
chondromalacia of the medial femoral condyle of the left 
knee, with history of meniscal tear by diagnosis scope.  The 
examiner noted that the veteran's knee disability could be 
aggravated by walking his mail route.

The veteran's left knee disability is rated under the 
provisions of Diagnostic Code 5258.  Under Diagnostic Code 
5258, dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  As a 20 percent 
rating is the maximum allowable rating under that code, the 
Board will consider other potentially applicable diagnostic 
codes.

The record appears to shows evidence of left knee arthritis 
confirmed by X-ray findings, and the Board observes that the 
provisions of Diagnostic Codes 5003 and 5010 provide for 
evaluation based on limitation of motion.  Standard motion of 
a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 provides 
that limitation of flexion of a leg to 15 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5261 provides that 
limitation of extension limited to 20 degrees also warrants a 
30 percent evaluation.  It is apparent, however, that the 
veteran would not be entitled to an evaluation in excess of 
20 percent based on limitation of flexion or extension of the 
left knee.  In this regard, the Board notes that the November 
2004 VA examination showed that the veteran's knees had 
essentially full range of motion.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides that moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation, and a 30 percent evaluation is warranted 
for severe impairment.  The Board observes, however, that 
while a slight positive anterior drawer test was noted on the 
November 2004 VA examination, the examiner specifically 
stated that the veteran had no medial or lateral instability 
of the left knee.  As such, Diagnostic Code 5257 is not for 
application.  See also VAOPGCPREC 23-97.

In this case, analysis of entitlement to a disability rating 
in excess of 20 percent on the basis of greater limitation of 
motion due to pain on use (38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), including use 
during flare-ups, is inapplicable, as Diagnostic Code 5258 is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Although the veteran has 
complaints of pain, the current 20 percent disability rating 
adequately compensates for any pain that the veteran has that 
is attributable to his service-connected left knee injury.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's left knee disability.

B.  Thoracic spine

In January 1980 the RO granted service connection for a 
thoracic spine disability and the veteran was assigned a 10 
percent disability rating, effective April 1979.  In November 
1996 the RO increased the rating to 20 percent , effective 
March 20, 1995.  The Board notes that the January 1980 rating 
decision made a specific finding that service connection was 
being granted for only the thoracic spine.  At the November 
2004 VA examination, the examiner indicated that the veteran 
had no thoracic spine disability.

For ankylosis of the dorsal spine, 20 and 30 percent ratings 
are warranted for favorable and unfavorable ankylosis, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5288.  For 
limitation of motion of the dorsal spine, a zero percent 
disability rating is warranted for slight limitation of 
motion.  A 10 percent rating requires moderate or severe 
limitation of motion.  Diagnostic Code 5291.

Even with consideration of any pain on motion or functional 
loss, the veteran is not entitled to a higher rating based on 
any limitation of motion of the thoracic spine as no thoracic 
spine disability has been shown, and, because he is already 
receiving the maximum rating allowed under Diagnostic Code 
5291.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Moreover, there is no evidence of ankylosis in the thoracic 
spine as to warrant a higher rating under Diagnostic Code 
5288.

The Board notes that effective September 2003 a 40 percent 
disability rating may be assigned under the general rating 
formula (Diagnostic Code 5242) when there is forward flexion 
of the thoracolumbar spine to 30 degrees or less.  Such an 
assignment cannot be made, as the record clearly shows that 
the veteran has such flexion to 60 degrees (November 2004 VA 
examination).  In sum, the Board finds that a rating in 
excess of 20 percent for the veteran's thoracic spine 
disability is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claims and, as 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there has been no showing by the veteran 
that the disabilities on appeal, alone, have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Service connection for the degree of aggravation of lumbar 
spine disability, proximately due to or the result of the 
service-connected left knee disability, is granted.

A rating in excess of 20 percent for left knee injury with 
residuals of a fracture of the fibula and patellofemoral 
chondromalacia, status-post arthroscopic partial meniscectomy 
is denied.

A rating in excess of 20 percent for residuals of a lower 
thoracic spine injury is denied.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


